This is an appeal from the district court of Washington county, wherein the defendant, Elwood Ward, was convicted of the crime of manslaughter in the first degree, and sentenced to serve a term of 25 years' imprisonment in the state penitentiary for the killing of one Grover Buoy in the city of Bartlesville on the 27th day of August, 1916.
At the time of the killing, the defendant was a police officer in the city of Bartlesville, and the deceased was a farmer boy about 21 years of age, who had lived in that community all his life. The killing occurred in a restaurant known as Jimmie's Cafe, in the city of Bartlesville, about 2 o'clock in the morning of Sunday, the 27th day of August, 1916. *Page 148 
The evidence on the part of the state makes out a case of murder, and while the defendant attempted to justify this killing on the ground of self-defense, the evidence of the defendant would only tend to reduce the degree of the offense to manslaughter in the first degree.
This cause has been pending in this court since the 24th day of August, 1917. No brief has been filed in behalf of the defendant, nor was any appearance made at the time the case was submitted in November, 1918. At that time the Attorney General moved the court to affirm the judgment for failure to prosecute the appeal. No response has been made to such motion, and it is apparent that the appeal has been abandoned.
Rule 9 (12 Okla. Cr. vii, 165 P. x) of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
The court has examined the pleadings, instructions, judgment, and sentence, and has in addition thereto read a large part of the evidence. We find no prejudicial error, and, in accordance with rule 9, supra, the judgment of conviction is affirmed.
DOYLE, P.J., and ARMSTRONG, J., concur. *Page 149